Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a thermal management apparatus having the recited elements, including:
a second three-way valve comprising a fifth port and a sixth port, the sixth port configured for attachment to a third coolant flow path external to the thermal management device, wherein the second three-way valve is configured to receive liquid coolant from the four-way valve and route the liquid coolant through the sixth port;
or including:
a third module detachably connected to the second module, the third module comprising a second three-way valve defining a third inlet; 
wherein the four-way valve defines a third outlet, and the third module is configured to enable the coolant pump to pump coolant through a third fluid path external to the modular thermal management device via the third outlet and the third inlet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747